Citation Nr: 1336215	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  08-30 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease T11-T12 through L1.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 1998 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.  Due to the location of the Veteran's residence, jurisdiction of the appeal is with the RO in Montgomery, Alabama.

The Veteran was previously represented by the Disabled American Veterans (DAV).  However, in an October 2010 statement, the Veteran reported that she was "no longer represented by the DAV or any other organization."  Thereafter, the DAV submitted arguments on the Veteran's behalf in August 2013.  A letter was sent to the Veteran in September 2013 requesting clarification as to whether she wished the DAV, or any other organization or person, to represent her.  As no response was received within 30 days, the Board concludes that the Veteran is representing herself in this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  The Veteran was last afforded a fee-based examination in July 2008.  Although she submitted additional treatment records dated through September 2010, they do not contain sufficient information to apply the pertinent rating criteria.  As such, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the lumbar spine disability.  The Board finds, therefore, that a remand of this initial rating claim is necessary to secure an examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

In providing the Veteran with a new examination, the Board observes that the Veteran also has fibromyalgia, which is not service-connected.  A review of the additional records submitted by the Veteran suggests that her fibromyalgia symptomatology could overlap with the symptoms associated with her service-connected lumbar spine disability.  See, e.g., September 2010 treatment record.  In this regard, the Veteran has complained of radiculopathy in her lower extremities, but nerve testing in March 2010 shows that there was no evidence of lumbar radiculopathy affecting the lower extremities.  On remand, to the extent possible, the examiner should differentiate the symptoms associated with her service-connected lumbar spine disability versus her nonservice-connected fibromyalgia.  

Additionally, in her October 2008 substantive appeal, the Veteran referred to receiving private treatment from Tidewater Physical Therapy.  Although she submitted some of these records, it is not clear that all available records have been obtained; it also appears that she has received other private treatment.  The Veteran has also received treatment from the Naval Medical Center in Portsmouth, Virginia.  On remand, the Veteran should be asked to identify all treatment providers and those records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of lumbar spine treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Tidewater Physical Therapists, any other private physicians, as well as from the Naval Medical Center in Portsmouth, Virginia.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then accord the Veteran an appropriate VA examination to determine the current level of severity of her service-connected degenerative disc disease T11-T12 through L1.  Her claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  All pertinent manifestations of the service-connected lumbar spine disability should be annotated in the examination report.  To the extent possible, the examiner should separate the symptoms associated with the lumbar spine disability versus those associated with the nonservice-connected fibromyalgia.  The examiner should:  

A.  Provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

B.  Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of her entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

C.  Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected degenerative disc disease T11-T12 through L1.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."  

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


